                                   Case 3:21-cv-00334-RV-HTC Document 2 Filed 02/23/21 Page 1 of 1
JS 44 (Rev. 06/17)                                                         CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Connference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

I. (a) PLAINTIFFS                                                                                            DEFENDANTS
DESIGN ONE CORPORATION, INC.                                                                               HIXARDT TECHNOLOGIES, INC. AND
                                                                                                           MICHAEL E. HICKS, JR.
     (b) County of Residence of First Listed Plaintiff            _____                                      County of Residence of First Listed Defendant            _______________
                                   (EXCEPTIN US. PLAINTIFF CASES)                                                                   (IN US. PLAINTIFF CASES ONLY)
                                                                                                             NOTE:      IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                        THE TRACT OF LAND INVOLVED.

     (c) Attorneys (Firm Name, Address, and Telephone Number)                                                 Attorneys (IfKnown)
JEREMY C. BRANNING, ESQ., CLARK PARTINGTON
125 E. INTENDENCIA STREET PENSACOLA FL 32502 850-434-9200

II. BASIS OF JURISDICTION (Place an “X" in One Box Only)                                         III. CITIZEN SHIP OF PRINCIPAL PARTIES (Place an “X" in One Boxfor Plaintiff
                                                                                                         (For Diversity Cases Only)                                       and One Boxfor Defendant)
□ 1      U.S. Government               □ 3    Federal Question                                                                        PTF    DEF                                         PTF      DEF
            Plaintiff                           (U.S. Government Not a Party)                       Citizen of This State             □ 1     &C 1   Incorporated or Principal Place      □ 4     0 4
                                                                                                                                                       of Business In This State

□ 2 U.S. Government                    ££ 4   Diversity                                             Citizen of Another State          ££2    0 2     Incorporated and Principal Place     □ 5     3 5
       Defendant                                (Indicate Citizenship ofParties in Item III)                                                            of Business In Another State

                                                                                                    Citizen or Subject of a           □ 3     □ 3    Foreign Nation                       □ 6     3 6
                                                                                                      Foreign Country
IV. NATURE OF SUIT (Place an “X" in One Box Only)                                                                                             Click here for: Nature of Suit Code Descriptions.
            CONTRACT                                            TORTS                                 FORFEITURE/PENALTY                       BANKRUPTCY                      OTHER STATUTES
□    110 Insurance                        PERSONAL INJURY                PERSONAL INJURY            □ 625 Drug Related Seizure          □ 422 Appeal 28 USC 158          □ 375 False Claims Act
□    120 Marine                       □ 310 Airplane                  □ 365 Personal Injury -             of Property 21 USC 881        □ 423 Withdrawal                 □ 376 Qui Tam (31 USC
□    130 Miller Act                   □ 315 Airplane Product                 Product Liability      □ 690 Other                               28 USC 157                       3729(a))
□    140 Negotiable Instrument               Liability                □ 367 Health Care/                                                                                 □ 400 State Reapportionment
□    150 Recovery of Overpayment      □ 320 Assault, Libel &                Pharmaceutical                                                  PROPERTY RIGHTS              □ 410 Antitrust
         & Enforcement of Judgment           Slander                        Personal Injury                                             □ 820 Copyrights                 □ 430 Banks and Banking
□    151 Medicare Act                 □ 330 Federal Employers’              Product Liability                                           □ 830 Patent                     □ 450 Commerce
□    152 Recovery of Defaulted               Liability                □ 368 Asbestos Personal                                           □ 835 Patent - Abbreviated       □ 460 Deportation
         Student Loans                □ 340 Marine                           Injury Product                                                   New Drug Application       □ 470 Racketeer Influenced and
         (Excludes Veterans)          □ 345 Marine Product                   Liability                                                  □ 840 Trademark__________              Corrupt Organizations
□    153 Recovery of Overpayment             Liability                 PERSONAL PROPERTY                         LABOR                      SOCIAL SECURITY              □ 480 Consumer Credit
         of Veteran’s Benefits        □ 350 Motor Vehicle            □ 370 Other Fraud              □ 710 Fair Labor Standards          □   861 fflA(1395ff)             □ 490 Cable/Sat TV
□    160 Stockholders’ Suits          □ 355 Motor Vehicle            □ 371 Truth in Lending                Act                          □   862 Black Lung (923)         □ 850 Securities/Commodities/
3C   190 Other Contract                     Product Liability        □ 380 Other Personal           □ 720 Labor/Management              □   863 DIWC/DIWW (405(g))             Exchange
□    195 Contract Product Liability   □ 360 Other Personal                 Property Damage                 Relations                    □   864 SSID Title XVI           □ 890 Other Statutory Actions
□    196 Franchise                          Injury                   □ 385 Property Damage          □ 740 Railway Labor Act             □   865 RSI (405(g))             □ 891 Agricultural Acts
                                      □ 362 Personal Injury -              Product Liability        □ 751 Family and Medical                                             □ 893 Environmental Matters
                                            Medical Malpractice                                            Leave Act                                                     □ 895 Freedom of Information
         REAL PROPERTY                     CIVIL RIGHTS               PRISONER PETITIONS            □ 790 Other Labor Litigation            FEDERAL TAX SUITS                  Act
□    210 Land Condemnation            □ 440 Other Civil Rights         Habeas Corpus:               □ 791 Employee Retirement           □ 870 Taxes (U.S. Plaintiff      □ 896 Arbitration
□    220 Foreclosure                  □ 441 Voting                    □ 463 Alien Detainee                Income Security Act                  or Defendant)             □ 899 Administrative Procedure
□    230 Rent Lease & Ejectment       □ 442 Employment                □ 510 Motions to Vacate                                           □ 871 IRS—Third Party                  Act/Review or Appeal of
□    240 Torts to Land                □ 443 Housing/                        Sentence                                                          26 USC 7609                      Agency Decision
□    245 Tort Product Liability             Accommodations            □ 530 General                                                                                      □ 950 Constitutionality of
□    290 All Other Real Property      □ 445 Amer. w/Disabilities -    □ 535 Death Penalty                   IMMIGRATION                                                        State Statutes
                                            Employment                   Other:                     □ 462 Naturalization Application
                                      □ 446 Amer. w/Disabilities -   □   540 Mandamus & Other       □ 465 Other Immigration
                                            Other                    □   550 Civil Rights                 Actions
                                      □ 448 Education                □   555 Prison Condition
                                                                     □   560 Civil Detainee-
                                                                             Conditions of
                                                                             Confinement
V. ORIGIN (Place an “X" in One Box Only)
     1   Original          □ 2 Removed from               □ 3        Remanded from             □ 4 Reinstated or       D 5 Transferred from          □ 6 Multidistrict             □ 8 Multidistrict
         Proceeding            State Court                           Appellate Court               Reopened                Another District              Litigation -                  Litigation -
                                                                                                                               (specif)_________         Transfer                      Direct File
                                          Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity)'.
VI. CAUSE OF ACTION                       Brief description of cause:
                                           Breach of Business Purchase Agreement
VII. REQUESTED IN   □ CHECK IF TfflS IS A CLASS ACTION                                                 DEMAND $                                    CHECK YES only if demanded in complaint:
     COMPLAINT:        UNDER RULE 23, F.R.Cv.P.                                                                                                    JURY DEMAND:         □ Yes     %No
Vm. RELATED CASE(S)
                     (See instructions):
     IF ANY                              JUDGE                                                                                              DOCKET NUMBER
DATE                                                                     SIGNATURE OF ATTORNEY OF RECORD
02/23/2020                                                             /s/ Jeremy C. Branning______
FOR OFFICE USE ONLY

     RECEIPT #                     AMOUNT                                   APPLYING IFP                                      JUDGE                         MAG. JUDGE
